Citation Nr: 0734946	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE


Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits 
totaling $3,087. 

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1991 to 
December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 decision of the Buffalo, 
New York, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran requested a hearing before a Veterans Law Judge 
at the RO in her August 2005 substantive appeal.  The hearing 
was scheduled for June 2006, but the veteran did not appear.  
She has not provided VA with a reason for her failure to 
appear nor has she requested for the hearing to the 
rescheduled.  The Board will therefore proceed with 
adjudication of her claim.  



FINDINGS OF FACT

1.  The veteran received additional dependency benefits for 
her child during the same period of time that her child 
elected to receive Dependents' Educational Assistance (DEA or 
Chapter 35) benefits, resulting in an overpayment of $3,087.

2.  The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the veteran.

3.  The veteran had limited fault in the creation of the 
overpayment and the veteran and VA share responsibility for 
creating the overpayment.

4.  Failure to make restitution would result in unjust 
enrichment to the veteran.

5.  The veteran did not take any actions that resulted in a 
change in position to her detriment as a result of receipt of 
the overpayment.

6.  Collection of the indebtedness would not deprive the 
veteran of necessities, or defeat the purpose of the benefit.



CONCLUSION OF LAW

Recovery of an overpayment of compensation would not violate 
the standard of equity and good conscience.  38 U.S.C.A. §§ 
3562, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 
3.667, 3.707, 21.3023 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) does not apply to this appeal.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
See Barger v. Principi, 16 Vet. App. 132 (2002) (the VCAA 
does not apply to cases involving the waiver of recovery of 
overpayment claims because the statute at issue in such cases 
is not found in Title 38, United States Code, Chapter 51, 
i.e., the laws affected by VCAA). 

The basic facts are not in dispute and may be briefly 
summarized.  The veteran was granted entitlement to a total 
rating based on individual unemployability (TDIU) in a rating 
decision dated April 6, 2004.  This decision also established 
basic eligibility to DEA benefits.  The effective date of 
both the award of TDIU and DEA benefits was April 18, 2004.  

The veteran was notified of the award of TDIU and basic 
eligibility for DEA benefits in an April 14, 2004 letter.  A 
copy of the rating decision was enclosed, and she was told 
that payments would be made for the period beginning on May 
1, 2003, which was the first day of the month following the 
effective date of the award.  Enclosed with the letter was a 
VA pamphlet 22-73-3, entitled Summary of Education Benefits.  
The veteran was told that to make a claim for DEA benefits, 
the enclosed VA Form 22-5490 should be completed and 
returned.  

An undated computer printout with the title New Chapter 35 
Award is contained in the claims folder.  This notes that the 
veteran's daughter had been awarded Chapter 35 benefits in 
the amount of $680 a month, effective from April 18, 2003.  
The veteran was noted to have signed VA Form 22-5490.  

VA Form 22-5490 contains the following notice:

You may not be claimed as a dependent in 
compensation claim while receiving 
Survivors' and Dependents' educational 
assistance (DEA). CAREFULLY READ THE 
INSTRUCTIONS BEFORE COMPLETING THIS 
ELECTION BLOCK. YOU ARE ENCOURAGED TO 
DISCUSS YOUR ELECTION WITH A VA 
COUNSELOR. (capitalization in the 
original).

The child electing DEA benefits was required to certify that 
"I understand the effects of an election to receive DEA 
benefits and that I elect to receive such benefits from the 
following date:"

On the same page as this notice and certification was a place 
to be signed by the child's parent, guardian, or custodian.

The VA Form 22-5490 was submitted sometime between the April 
14, 2004 award letter and June 14, 2004.  There is no copy of 
the award letter for DEA benefits in the claims folder, 
although it would have also been dated sometime between the 
April 14, 2004 award letter and June 14, 2004.  

Another computer printout dated June 14, 2004 contains the 
statement that the evidence showed that the veteran's 
daughter was awarded DEA benefits effective from April 18, 
2003.  The printout noted that this was an impermissible 
duplication of benefits, and that it was proposed to remove 
the additional dependency allowance received by the veteran 
for her daughter.  The veteran was notified of this in a 
letter dated June 15, 2004, told that her benefits would be 
adjusted in 60 days, and further informed that this would 
likely create an overpayment.  She was further informed that 
she had 60 days in which to show why her benefits should not 
be reduced.  The letter did not reflect the correct amount of 
the veteran's benefits, but instead showed the benefits that 
were payable prior to her award of TDIU.  

The veteran replied to the notice regarding the reduction of 
payments in a July 15, 2004 letter.  She essentially argued 
that it would have been impossible to notify VA that her 
payments should have been reduced effective from April 18, 
2003, as she was not awarded these benefits until April 2004, 
at which time she had not yet been notified that her daughter 
was entitled to DEA benefits.  Finally, the veteran provided 
the correct amount of her monthly benefits.  

In a rating decision dated July 20, 2004, the effective date 
of the veteran's TDIU was moved to October 10, 2002.  She was 
notified of this in a July 24, 2004 letter.  She received a 
lump sum payment of $11,446 for this amount on August 5, 
2004, which is confirmed by her representative.  

The veteran was notified by letter dated August 19, 2004 that 
the proposed reduction had been implemented, effective from 
April 18, 2003.  She was notified that this resulted in an 
overpayment.  A letter dated September 2, 2004 informed the 
veteran that the exact amount of the overpayment was $3,087.  
She was told that her benefits would be withheld beginning 
December 2004 to recoup this overpayment.  The veteran was 
also provided her appellate rights.  

The request for a waiver of overpayment was received on 
September 20, 2004.  It was denied in the November 2004 
decision on appeal.  

The essential basis of the veteran's waiver request is that 
VA is solely responsible in the creation of the debt.  She 
contends that the debt was created solely due to the fact 
that both the compensation payments and Chapter 35 benefits 
were awarded retroactively only a few weeks apart, and that 
they were effective from the same date.  She notes that the 
debt was created at essentially the same moment that she 
learned of the award of Chapter 35 benefits so that she never 
had an opportunity to notify VA of the duplicate benefits.  
In essence, she argues that it is by the effect of the VA 
regulations that the debt was created, that it was inevitable 
that the debt was created and that she should not be held 
responsible for the debt as it was not created through her 
own fault.  

An overpayment will not be created if an erroneous award is 
based solely on administrative error or error in judgment by 
VA.  38 U.S.C.A. § 5110(b)(10) (West 2002); Jordan v. Brown, 
10 Vet. App. 171, 174 (1997).  Sole administrative error does 
not exist in this case.  The veteran should have been aware 
when she signed VA form 22-5490 that DEA and compensation for 
a dependent could not be paid at the same time.  She had 
previously claimed compensation for her dependent daughter 
and the overpayment occurred when she then completed the 
application for DEA benefits.

The veteran has not challenged the validity of the debt.  She 
agrees that there was an overpayment, and she has not 
disputed the amount of the debt.  Her request is that 
repayment of the debt be waived.  The veteran understands the 
law provides that the payment of both a dependency allowance 
as part of a veteran's disability compensation benefits and 
educational assistance under Chapter 35 constitutes a 
duplication of benefits that is prohibited after the child 
has elected to receive the latter benefit.  See 38 U.S.C.A. § 
3562 (West 2002); 38 C.F.R. §§ 3.667(f), 3.707, 21.3023 
(2007).  Thus, the issue in this case is limited to the 
request for waiver.

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of VA is authorized to grant a waiver of 
recovery of indebtedness when collection of the debt would be 
against "equity and good conscience."  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. §§ 1.962, 1.963(a) (2007).  Under the 
criteria set out in 38 U.S.C.A. § 5302(c), the law precludes 
a waiver of recovery of an overpayment or the collection of 
any indebtedness where any one of the following elements is 
found to exist: (1) fraud, (2) misrepresentation, or (3) bad 
faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  
Consequently, before the Board may determine whether equity 
and good conscience affords the veteran a waiver, the Board 
must first determine whether there was an indication of 
fraud, misrepresentation, or bad faith on his part in 
connection with the claim.

Concerning this preliminary determination, the Board agrees 
with the Committee's November 2004 decision and finds that 
the facts in this case do not reveal the presence of fraud, 
misrepresentation, or bad faith on the veteran's part in the 
creation of the overpayment in question.  There is nothing in 
the record suggesting that the veteran tried to hide the 
status of his dependent son or mislead VA.  Indeed, the 
evidence suggest that the debt was created and recognized by 
VA either before or nearly simultaneously with the time the 
veteran learned of the award of DEA benefits.  It is clear 
that there was no fraud, misrepresentation or bad faith on 
the part of the veteran.

Having determined there was no fraud, misrepresentation, or 
bad faith on the veteran's part, the Board may now proceed to 
the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 
1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights. 38 C.F.R. § 1.965(a).  
The decision reached should not be unduly favorable or 
adverse to either side.  Id.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  Id.  In making this 
determination of whether recovery would be against equity and 
good conscience, 38 C.F.R. § 1.965(a) requires consideration 
of each of the following factors, which are not intended to 
be all inclusive: (1) fault of the debtor; (2) balancing of 
faults between debtor and VA; (3) undue hardship; (4) whether 
collection would defeat the purpose of the benefit; (5) 
unjust enrichment; and (6) whether the debtor changed 
position to her own detriment through reliance on the 
benefit.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

Initially, the Board finds that the veteran had limited fault 
in the creation of the debt.  She was invited to apply for 
DEA benefits at the time she was notified of the award of 
TDIU and basic eligibility for DEA, and she apparently 
submitted an application shortly thereafter.  It appears that 
the award of DEA and the creation of the debt occurred almost 
simultaneously. 

Fault of the debtor and the balancing of fault, however, are 
not the only equitable factors to be considered.  The Board 
finds that the remaining equitable factors weigh against 
waiver of the overpayment.  

First of all, it does not appear that it would result in 
undue hardship for the veteran to repay the overpayment.  She 
submitted a Financial Status Report in September 2004.  She 
listed the total income between her and her spouse as $4,485 
a month, and stated that her total monthly expenses amounted 
to $4,827.  In other words, the veteran claims that her 
monthly expenses exceed her monthly income by $342.  

However, the monthly expenses included items such as $625 a 
month for day care, even though her children were age 13, 16, 
and 17.  Their current ages would be 16, 19, and 20.  
Therefore, $625 a month in day care would seem excessive.  
Similarly, the veteran pays $120 a month in cable bills, and 
$160 a month in cigarettes, neither of which would be 
considered necessities.  She also claims $120 a month in 
school lunches, which in light of the fact that her children 
are now old enough to have graduated high school seems 
excessive.  

The Board also notes that even though the report shows that 
expenses exceed income by $342 each month, the veteran has a 
credit card debt of only $1,200.  Her credit card payments 
and her two car payments, which are for two cars purchased in 
2004, are all up to date.  The debt to the government should 
be given the same weight as the veteran's other obligations.  
Given the information in the Financial Status Report, the 
evidence does not show that it would be a hardship for the 
veteran to arrange for a reasonable monthly repayment of her 
debt.  

Similarly, the Board finds that a waiver of the overpayment 
would result in an unjust enrichment to the veteran.  She was 
also notified that there would be an overpayment almost 
simultaneously with notice of the award of the DEA benefits.  
Therefore, she was on notice that a portion of the award 
would need to be returned at the moment it was received in 
June 2004.  Less than two months later, a second award for an 
earlier effective date for TDIU resulted in a $11,446 lump 
sum payment on August 5, 2004.  Although she did not receive 
notice of the final reduction until August 19, 2004 or the 
exact amount of the overpayment until September 2, 2004, this 
lump sum payment created a second opportunity for the veteran 
to plan for the repayment of the debt, but evidently failed 
to do so.  To waive overpayment at this juncture would result 
in her receipt of benefits to which she was not entitled, and 
for which she had notice and opportunity to plan to repay.  

The Board further notes that there is no evidence that the 
veteran changed her position to her detriment due to the 
receipt of the overpayment.  She was notified of the 
overpayment almost immediately, and there is no indication 
that she changed employment or entered into a new financial 
obligation on the basis of the receipt of this money.  

Finally, the evidence does not show that repayment would 
defeat the purpose of the benefit.  The original benefit was 
to cover the additional expenses associated with caring for 
her daughter.  The same purpose has been met by the payment 
of DEA benefits.  

The Board concludes that the equitable factors against a 
waiver outweigh those in favor of a waiver.  Therefore, the 
entitlement to a waiver of the overpayment is not warranted.  

ORDER

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits totaling $3,087 is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


